Citation Nr: 0716707	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-35 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left buttock shell fragment wound 
residuals.

2.  Entitlement to service connection for a lower extremity 
vascular disability.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left hip disability.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

The veteran was initially granted service connection for left 
buttock shell fragment wound residuals in a July 1991 VA 
rating decision.  A noncompensable disability rating was 
assigned.

A November 1996 VA rating decision denied service connection 
for a left hip disability.

In February 2003, the veteran requested an increase in the 
disability rating assigned his left buttock gunshot wound 
residuals and further requested that his previously-denied 
service-connection claim for a left hip disability be 
granted.  At the same time, the veteran filed a claim of 
entitlement to service connection for a lower extremity 
vascular disability (claimed as a "loss of circulation in 
both feet and ankles") and a claim of entitlement to TDIU.  
A September 2003 rating decision denied each of the claims, 
and the veteran duly perfected an appeal.  

The issues of whether new and material evidence has been 
received which is sufficient to reopen the claim of 
entitlement to service connection for a left hip disability 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

The RO granted the veteran service connection for a shell 
fragment wound to the left pelvis with retained foreign 
bodies in a June 2004 rating decision, assigning a 10 percent 
rating therefor.  Service connection for post-traumatic 
stress disorder (PTSD), bilateral hearing loss, and tinnitus 
was also granted in a July 2005 rating decision.  A 50 
percent rating was assigned for PTSD, with 10 percent ratings 
assigned for hearing loss and tinnitus.  To the Board's 
knowledge, the veteran has not disagreed with either the June 
2004 or July 2005 rating decisions.  Those issues are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Board also notes that the veteran initially disagreed 
with an August 2004 rating decision which increased the 
rating assigned his service-connected type II diabetes from 
20 to 40 percent.  The appeal was subsequently withdrawn.  
See VA Form 21-4138 received in October 2004 [withdrawing the 
claim]. That matter is therefore no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The veteran's left buttock shell fragment wound residuals 
are manifested by asymptomatic scarring.

2.  The evidence does not show that the veteran's left 
buttock shell fragment wound residuals are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The competent medical evidence of record does not 
demonstrate the existence of a lower extremity vascular 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left buttock 
shell fragment wound have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2006).

2.  Application of the extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2006).

3.  Service connection for a lower extremity vascular 
disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in June 2003 and April 2006 which were 
specifically intended to address the requirements of the 
VCAA.  The June 2003 letter from the RO specifically notified 
the veteran that to "establish entitlement to an increased 
evaluation for you service-connected disability, the evidence 
must show you're your service-connected condition has gotten 
worse."  The same letter also advised the veteran that to 
support a claim for service connection, the evidence must 
show "an injury in military service or a disease that began 
in or was made worse during military service, or that there 
was an event in service that caused injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The April 2006 letter instructed the veteran that if "you 
have any information or evidence that you have not previously 
told us about or given to us . . . please tell us or give us 
that evidence as soon as possible."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, the veteran has already been informed of elements 
(2), (3), and (4) by way of the June 2003 and April 2006 VCAA 
letters.  Element (5), effective date, is rendered moot by 
the Board's denial of an increased rating for left buttock 
shell fragment wound residuals and service connection for a 
lower extremity vascular disability herein.  In other words, 
any lack advisement as to that element is meaningless, 
because an effective date is not, and cannot be, assigned in 
the absence of the grant of an increased rating or service 
connection.  In any event, the veteran was notified in the 
April 2006 letter of the evidence needed to substantiate the 
earliest possible effective date for any potential grant of 
an increased rating or service connection.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these two issues has been identified 
and obtained, to the extent possible.  The evidence of record 
includes service medical records, extensive private and VA 
treatment records, records from the Social Security 
Administration, and the reports of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to these two issues.

1.  Entitlement to an increased (compensable) rating for 
service-connected left buttock shell fragment wound 
residuals.

The veteran seeks a compensable rating for his service-
connected left buttock shell fragment wound residuals.  He 
essentially contends that the symptomatology associated with 
this condition is more severe than that contemplated by the 
assigned noncompensable rating.  

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  Specific diagnostic codes will be 
provided below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

The veteran's left buttock shell fragment wound residuals are 
currently assigned a noncompensable disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7805 [scars, other].  
Diagnostic Code 7805 allows for rating scars which cause 
functional loss to be rated on limitation of function of the 
affected part.

The Board observes in passing that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The veteran's claim dates from February 2003, so only 
the current schedular criteria are applicable.  Cf. 
VAOPGCPREC 7-2003.  Diagnostic Code 7805 was not changed in 
any event.

Diagnostic Code 7801 provides for a 10 percent disability 
rating for scars which are deep or cause limited motion and 
which have an area or areas of six square inches (39 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  

Diagnostic Code 7802 provides for a 10 percent disability 
rating for scars which are superficial, do not cause limited 
motion and which have an area or areas of 144 square inches 
(929 sq. cm.) or greater.  A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2006).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.

Diagnostic Code 7804 provides for a 10 percent evaluation for 
scars that are superficial and painful on examination.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The medical record in this case reflects that the veteran's 
left buttock shell fragment wound is manifested by scarring.  
The September 2003 VA examiner specifically noted that left 
buttock scarring was the only residual of the in-service 
shell fragment wound.  No underlying muscle or nerve injury 
in that anatomical region has been clinically identified.  
Because the veteran's left buttock shell fragment wound is 
productive of scarring only, the Board will consider 
Diagnostic Codes 7801-7805 in its assessment of whether a 
compensable rating is warranted, as these diagnostic codes 
deal specifically with scars other than on the head, face, or 
neck.  

To the extent that the veteran believes his in-service shell 
fragment wounds also affect his left hip, this question is 
the subject of the veteran's claim to reopen his previously-
denied service connection claim for that condition.  
Likewise, the veteran was granted service connection for 
shell fragment wound residuals of the left pelvis in a June 
2004 rating decision.  The veteran did not appeal the 10 
percent rating assigned for this injury and the issue is 
therefore not currently in appeal.  The Board's discussion 
below with therefore be limited to the left buttock scarring 
without reference to hip or pelvic symptomatology.  

Schedular rating

After reviewing the record, and for reasons expressed 
immediately below, the Board has determined that the 
veteran's left buttock scarring does not warrant a 
compensable rating under any of the diagnostic codes for 
scars (as noted above, scarring is the sole residual of the 
veteran's left buttock shell fragment wound).  

The medical evidence of record does not reveal that the 
veteran's scars are deep or result in limitation of motion.  
To the contrary, the September 2003 VA examiner noted that 
the scars were unaccompanied by functional loss or limitation 
of motion.  No suggestion was made to the effect that the 
scars were deep or otherwise symptomatic.  The examiner 
instead concluded that there was no residual disability 
associated with the initial shell fragment wound or residual 
scarring.  Because the veteran's scars are not deep and have 
not resulted in functional loss or limitation of motion, a 
compensable rating is not warranted under Diagnostic Codes 
7801 and 7805.  

A September 2003 VA examination, although specifically 
identifying numerous scars on various portions of the 
veteran's anatomy, did not describe any scar on the buttocks.  
It is clear that the scar does not cover a surface area 
required for a compensable rating under Diagnostic Code 7802.  

The veteran's left buttock scars also do not appear to be 
unstable or painful on examination so as to warrant a 
compensable rating under Diagnostic Codes 7803 and 7804.  
While the record reflects sporadic treatment for various skin 
abnormalities, none have been associated with left buttock 
scarring.  The medical record is silent for even a single 
instance of skin breakdown or fragility over the left buttock 
scars.  

The record also does not suggest that the scars are painful 
on objective examination.  Although the veteran has 
complained of hip and lower extremity joint pain, it does not 
appear that he has seriously contended that the scars 
themselves are painful.  On objective examination in 
September 2003, the VA examiner found no functional loss, or 
other residual disability associated with the scars.  

The Board also finds it significant that despite receiving 
extensive treatment for a host of musculoskeletal 
disabilities over the years, it does not appear that the 
veteran has ever complained of pain associated with left 
buttock scarring.  Such lack of complaint or treatment for 
painful scarring or other left buttock symptomatology weighs 
heavily against the claim.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence].  

In short, the record reveals that the veteran's left buttock 
shell fragment wound residuals are asymptomatic and are not 
associated with limitation of motion or other functional 
loss.  As such, a compensable rating for the veteran's left 
buttock shell fragment wound is not warranted.  

Extraschedular rating

In the August 2004 statement of the case, the RO specifically 
included the regulations pertaining to extraschedular 
evaluations.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalization for his left buttock shell fragment wound 
residuals.  Indeed, it does not appear that he has ever been 
hospitalized for this condition since his discharge from 
active duty.

Marked interference with employment has also not been 
demonstrated.  Although the veteran has not worked in several 
years, it does not appear that his unemployability is the 
product of his left buttock shell fragment wound residuals.  
The record instead reflects that the veteran's employment 
difficulties are primarily the product of multiple 
nonservice-connected musculoskeletal disabilities.  In 
addition, the veteran is service connection for numerous 
disabilities, with a combined disability rating of 80 
percent.  The veteran himself does not seriously contend that 
left buttock scarring would markedly interfere with 
employment.  

In short, the evidence does not support the proposition that 
the veteran's left buttock shell fragment wound residuals 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support a 
compensable rating for the veteran's left buttock shell 
fragment wound residuals.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a lower extremity 
vascular disability.

The veteran also seeks service connection for a lower 
extremity vascular disability (claimed as a "loss of 
circulation in both feet and ankles").  He essentially 
contends that such condition is the product of his service-
connected type II diabetes.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  



Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).  With respect to secondary service connection, 
an analysis similar to the Court's decision in Hickson 
applies.  There must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

As outlined in the law and regulations section above, service 
connection on either a direct or secondary basis requires 
that the veteran have a current disability.  It does not 
appear from the record that the veteran has any vascular 
disability affecting the lower extremities.  

After conducting a physical examination of the veteran, the 
June 2004 VA examiner specifically found that there was no 
evidence of peripheral vascular disease or any other 
microvascular complication.  While the examiner did diagnose 
coronary artery disease, he did not indicate that such 
affected the lower extremities.  To the contrary, the 
existence of any peripheral vascular abnormality was 
specifically ruled out.  

The remainder of the medical evidence of record appears to be 
congruent with the opinion of the June 2004 VA examiner.  
While treatment records reflect extensive treatment over the 
years for diabetes and hypertension, the same records fail to 
mention any complaint, treatment, or diagnosis for a lower 
extremity vascular condition.  The lack treatment or 
diagnosis of a peripheral vascular condition despite repeated 
cardiovascular examination is significant evidence that 
weighs against the claim.  See Forshey, supra.  

The only evidence in the claims file serving to establish the 
existence of a lower extremity vascular condition is the 
veteran's own statements.  However, it is now well settled 
that as a lay person without specialized training, the 
veteran is not competent to render an opinion on matters such 
as the diagnosis and etiology of disease, which calls for 
specialized medical training.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(2006) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While the veteran is free to report his symptoms, 
he is not competent to establish the existence of a current 
disability or the specific diagnosis therefore.

Because the record contains no competent medical evidence 
diagnosing a lower extremity vascular disability, the first 
Hickson/Wallin element has not been met and the veteran's 
claim fails on this basis alone.  See Brammer, supra.  
Throughout the four plus years this claim has been pending, 
the veteran has had ample opportunity to submit evidence 
demonstrating the existence of a current disability.  He has 
also been repeatedly notified, including in the June 2003 
VCAA letter and the April 2006 Dingess letter, of the need to 
submit evidence of a current disability.  This he has not 
done.  See 38 U.S.C.A. § 5107(a) (West 2002) [noting that it 
is a claimant's responsibility to support a claim for VA 
benefits]; see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) [holding that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence"].

Accordingly, in the absence of medical evidence establishing 
a diagnosis of a lower extremity vascular disability, service 
connection is not warranted.


ORDER

Entitlement to a compensable rating for service-connected 
left buttock shell fragment wound residuals is denied.

Service connection for a lower extremity vascular disability 
is denied.


REMAND

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left hip disability.

4.  Entitlement to TDIU.

The veteran also seeks to reopen his previously-denied 
service-connection claim for a left hip disability and 
entitlement to TDIU.  Before the Board can properly 
adjudicate these claims, however, additional development is 
required.

Although the veteran was provided a VCAA letter in June 2003 
which addressed an increased rating for the veteran's left 
buttock shell fragment wound residuals and service connection 
for a lower extremity vascular disability (discussed above), 
the same letter did not address the matter of whether new and 
material evidence had been received to reopen the veteran's 
previously-denied service-connection claim for a left hip 
disability.  No other VCAA letter addressing this issue is of 
record.  Remand of the case is therefore necessary so that a 
proper VCAA notice letter specifically addressing the new and 
material evidence claim can be sent to the veteran.

The VCAA letter sent to the veteran on remand should also be 
compliant with the Court's recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held 
that a proper VCAA notice letter must explain that new and 
material evidence is required and describe what constitutes 
the same.  The Court further held that in new and material 
evidence cases, the veteran must be notified of the elements 
of service connection on which the claim was previously 
denied, and be given notice that he must submit evidence 
specifically relating to such elements.  

The Board also notes that while the June 2003 VCAA letter 
nominally mentioned the veteran's TDIU claim, it did not 
notify the veteran of the information and evidence required 
to substantiate such a claim.  As with the left hip claim, no 
other VCAA letter addressing this issue is of record.  Remand 
of the case is therefore also necessary so that a VCAA notice 
letter addressing the TDIU claim can be sent to the veteran.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
VCAA notice letter regarding the issue of 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for a 
left hip disability [which complies Kent] 
and the issue of entitlement to TDIU.

2.  If required by the state of the 
record, VBA should readjudicate the 
matter of whether new and material 
evidence has been received to reopen the 
claim of entitlement to service 
connection for a left hip disability 
and/or the matter of entitlement to TDIU.  
If the benefits sought on appeal are 
denied, either in whole or in part, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, or 
if no additional adjudication is needed, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


